Willson, Judge.
This conviction is for receiving an overcoat, knowing it to have been stolen. There is no evidence in the record before us to sustain the conviction. Defendant was found in possession of an old, ragged overcoat, which the prosecuting witness identified as a coat which had been stolen from him twelve or thirteen months prior to defendant’s being found in possession thereof.
*601Opinion delivered June 13, 1888.
There is not a particle of evidence showing, or even tending to show, that the defendant at any time knew that the coat had been stolen. His possession of the coat, even if it was the stolen coat, twelve or thirteen months after the same had been stolen, can not be considered as the possession of recently stolen property, and raises no presumption of guilt against him. In our opinion, the conviction is without any evidence to warrant it, and the judgment is reversed and the cause remanded.

Reversed and remanded.